                                                                         11 SUNRISE PLAZA, STE. 305

LiebowitzQLaw Firm, PLLC                                                 VALLEY STREAM, NY 11580
                                                                         (516) 233-1660
                       ATTORNEYS FOR THE PHOTOGRAPHIC ARTS               WWW.LIEBOWITZLAWFIRM . COM




  February 4, 2020
                                                                      USDC SDNY
  Honorable Alvin K. Hellerstein                                      DOCUMENT
  United States District Judge
                                                                     ELECTRON IC-\1 .J V FlLED
  Southern District of New York
  500 Pearl Street
  New York, New York 10007                                         I DOC#:__          _
                                                                     DATEFILED:3:Z[29.20
                                                                                                      I
                                                                                                      I
  Re:    La/font v. Smarten Media LLC (l:19-cv-9456-AKH)

  Dear Judge Hellerstein,

  We represent Plaintiff, Jean Pierre Laffont, in the above in-captioned case. We have been in
  touch with Defendant however they have yet to respond to the complaint which is past due. We
  respectfully request that the initial conference scheduled for February 7, 2020 be adjourned. If
  Defendant does not file a respond to the complaint within the next 30 days Plaintiff will request
  an entry of default.

  The Court's consideration is much appreciated.


                                                       Respectfully submitted,

                                                       /s/Rjchard Liebowitz
                                                       Richard P. Liebowitz

                                                      Counsel for Plaintiff Jean Pierre Laffont



            c   CY   .f'e ,e v c e_re. '-J \ cy,.. 2i \ '--/ ~ c ~ ~ ck. ..c__ \ed
                                           '(              A


            ~ ~ 6 <1.A.a <'--j , , Lo --z_o "1 s             0cclJ o ~ , v'\ e_o~

           fv'\ O , ch_ V~ ?J 7-0 .@ (0 ~ c9-0 A vY\ ·
                                     J



                                                         {)2_/4.7'."~~


                                 LiebowitzQLaw Firm, PLLC
